     Case 4:19-cv-05210-RMP    ECF No. 163   filed 10/16/19   PageID.4080 Page 1 of 5


 1
                                                                             FILED IN THE

 2                       UNITED STATES DISTRICT COURT
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


                       EASTERN DISTRICT OF WASHINGTON               Oct 16, 2019
 3
                                                                        SEAN F. MCAVOY, CLERK


 4   STATE OF WASHINGTON;
     COMMONWEALTH OF VIRGINIA;                 NO: 4:19-CV-5210-RMP
 5   STATE OF COLORADO; STATE
     OF DELAWARE; STATE OF                     NOTICE SETTING TELEPHONIC
 6   ILLINOIS; COMMONWEALTH OF                 SCHEDULING CONFERENCE
     MASSACHUSETTS; DANA
 7   NESSEL, Attorney General on behalf
     of the people of Michigan; STATE OF
 8   MINNESOTA; STATE OF
     NEVADA; STATE OF NEW
 9   JERSEY; STATE OF NEW
     MEXICO; STATE OF RHODE
10   ISLAND; STATE OF MARYLAND;
     STATE IF HAWAI’I,
11
                              Plaintiffs,
12
           v.
13
     UNITED STATES DEPARTMENT
14   OF HOMELAND SECURITY, a
     federal agency; KEVIN K.
15   MCALEENAN, in his official
     capacity as Acting Secretary of the
16   United States Department of
     Homeland Security; UNITED
17   STATES CITIZENSHIP AND
     IMMIGRATION SERVICES, a
18   federal agency; KENNETH T.
     CUCCINELLI, II, in his official
19   capacity as Acting Director of United
     States Citizenship and Immigration
20   Services,

21                            Defendants.



     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 1
     Case 4:19-cv-05210-RMP      ECF No. 163    filed 10/16/19   PageID.4081 Page 2 of 5


 1         A.     Telephonic Scheduling Conference

 2         PLEASE TAKE NOTICE that a telephonic scheduling conference will be

 3   held on the date and time noted below. Counsel and pro se parties shall use the

 4   following information to participate in the hearing:

 5                DATE: November 20, 2019 at 2:30 p.m.
                  PHONE NUMBER: 1-888-363-4749
 6                ACCESS CODE: 6699898#

 7         Speaker phones are not compatible with the Court's sound system and

 8   may not be used. Please listen carefully and follow the automated instructions so

 9   that you will be added to the conference in a timely manner.

10         B.     The provisions of Fed. R. Civ. P. 26 apply. The parties shall confer at

11   least fourteen (14) days in advance of the scheduling conference and shall be

12   prepared to discuss at the scheduling conference the following issues:

13                1.    Whether service is complete and, if not, the expected date of

14                      completion;

15                2.    Whether jurisdiction, venue, and standing are proper;

16                3.    Whether the parties consent for this matter to be tried before a

17                      magistrate judge;

18                4.    The nature and basis of their claims (brief summary);

19                5.    A preferred trial date and estimated length of trial;

20                6.    Anticipated motions;

21                7.    Arrangement for the disclosures required under Fed. R. Civ. P.

                        26(a)(1);
     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 2
     Case 4:19-cv-05210-RMP           ECF No. 163   filed 10/16/19   PageID.4082 Page 3 of 5


 1                8.     A proposed Discovery Plan as discussed in Fed. R. Civ. P. 26(f).1

 2                This plan shall include the disclosures required under Rule 26(a)(1)

 3                and shall also include a time and platform agreed upon for the exchange

 4                of e-discovery, if any;

 5                9.     Whether class certification is alleged. The parties shall include a

 6                       suggested cut-off date as outlined in Local Rule 23.1;

 7                10.    Whether the case involves a beneficial interest claim of a minor

 8                       or incompetent that requires appointment of a Guardian ad litem;

 9                11.    The appropriateness of special procedures such as consolidation

10                       of actions for discovery or pretrial, reference to a master or

11                       magistrate, to arbitration, to the Judicial Panel on Multi-district

12                       Litigation, or application of the procedures included in the

13                       Manual for Complex Litigation;

14                12.    Modification of the standard procedures due to the relative

15                       simplicity or complexity of the action or proceeding;

16                13.    Feasibility of bifurcation, or otherwise structuring sequence of

17                       the trial;

18

19

20

21
     1
      The parties are encouraged to use the following link for arriving at interim
     deadlines by inserting a proposed trial date: http://www.waed.uscourts.gov/civil-trial-
     dates.

     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 3
     Case 4:19-cv-05210-RMP     ECF No. 163     filed 10/16/19   PageID.4083 Page 4 of 5


 1               14.    Whether there will be a point in the litigation when the parties

 2                      can conduct meaningful settlement discussions or participation in

 3                      another form of alternative dispute resolution;

 4               15.    Identification of any issues that should be certified to the state

 5                      Supreme Court; and

 6               16.    Any other matters which may be conducive to the just, efficient,

 7                      and economical determination of the action or proceeding,

 8                      including the definition or limitation of issues.

 9         C.    On or before November 13, 2019, the parties shall file the following:

10               1.     Consent Form: The parties shall complete the attached Consent

11         Form and return it to the Clerk of the Court, as instructed, advising whether

12         the parties consent to this case being tried by a United States Magistrate

13         Judge. See 28 U.S.C. § 636 as amended;

14               2.     Statement Identifying Corporate Information: Any non-

15         governmental corporate party to this action shall file a statement identifying

16         all its parent corporations and listing any publicly held company that owns

17         10% or more of the party’s stock. Counsel have an ongoing responsibility to

18         supplement this information;

19   ///

20   ///

21   ///

     ///
     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 4
     Case 4:19-cv-05210-RMP      ECF No. 163     filed 10/16/19   PageID.4084 Page 5 of 5


 1               3.     Joint Status Report (Fed. R. Civ. P. 26(f)): The parties shall

 2         file a Joint Status Report (or separate reports if necessary), reflecting the

 3         results of their conference and the parties’ position with respect to each

 4         subject outlined in section B of this Notice.

 5         Counsel are expected to comply with the spirit of Rule 26 and seek to

 6   minimize the time and expense of discovery.

 7         DATED October 16, 2019.

 8
                                                SEAN F. McAVOY
 9                                           DISTRICT COURT CLERK

10                                                 s/Michelle M. Fox
                                                   MICHELLE M. FOX
11                                                   Deputy Clerk

12

13

14

15

16

17

18

19

20

21



     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 5
